Citation Nr: 0108292	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1950 to February 
1954 and from July 1954 to July 1958.  He also served in the 
Pennsylvania National Guard prior to May 1950.

The instant appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for psoriasis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board of Veterans' Appeals (Board) notes that the claim 
on appeal was initially denied as not well grounded and was 
later adjudicated on the merits; however, a review of the 
record reveals that further development is warranted.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in May 1999, the veteran requested a hearing before 
a member of the Board sitting at the RO (Travel Board 
hearing).  He had requested a hearing before RO personnel in 
a January 1999 written statement.  An undated report of 
contact from the veteran noted his request that "he be 
authorized a local hearing."  A hearing before RO personnel 
took place in July 1999.  Thus, it should be clarified 
whether the veteran still desires a Travel Board hearing.

The service medical records show that the veteran was 
described in an April 1957 clinical record as "tense", 
"taciturn", and "highly irritable" and was prescribed 
Thorazine.  He was also treated several times for skin 
problems.  Notations in the clinical records in 1952 report 
"heat rash" and "jock rash".  A February 1953 notation 
recorded "rash (sebor. dermatitis)" which was treated with 
phisoderm.  The next month, a rash on his forehead was noted.  
A March 1958 notation reported "rash on body.  ? Rubella."  
A May 1958 record noted vermicular formation on both elbows 
which was present for two weeks and was attributed to a 
probable fungal infection with hyperkeratosis.  Whitfield's 
ointment was prescribed.  

More recently, VA treatment records dated in 1992 and 
September 1999 diagnose psoriasis.  The September 1999 record 
reviewed an "old record" which noted a rash on the scalp 
and elbows, presumably a copy of the veteran's service 
medical record, and indicated that the old record "could 
have been an early presentation of psoriasis."  Accordingly, 
the Board finds that a VA examination by a dermatologist that 
includes a medical opinion which addresses any relationship 
between psoriasis and service is warranted.  Where, as here, 
"medical history indicates that [a skin] condition undergoes 
periods of remission and recurrence, VA is required to 
provide a medical examination during the period of recurrence 
. . . ."  Voerth v. West, 13 Vet. App. 117, 122 (1999); see 
also Ardison v. Brown, 6 Vet. App. 405 (1994).

During his July 1999 hearing before RO personnel, the veteran 
testified that he had skin problems continuously since 
service.  He also stated that he experienced these problems 
on an intermittent basis.  He also reported that he had been 
treated for psoriasis by his family physician in 1963 or 1964 
but that he did not believe that the physician was in that 
area anymore.  The veteran is advised that he must adequately 
identify relevant records in order for the VA to assist him 
in obtaining such records.  In other words, he should provide 
a current address for the physician in question along with 
proper authorization in order for the VA to assist him in 
developing records like those concerning his treatment in 
1963 or 1964.

In addition, a review of the record reveals that the veteran 
has received treatment at the Bay Pines, Florida VA Medical 
Center (MC); however, it does not appear that all treatment 
records from that facility has been associated with the 
claims folder.  Therefore, attempts should be made to develop 
additional records from that source.

Also, it appears that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992).  Thus, the RO must request complete 
copies of any SSA records utilized in awarding the appellant 
disability benefits.

The veteran is hereby notified that it is his responsibility 
to report for any examinations to be scheduled in connection 
with this REMAND and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he clarify whether he still 
desires a Travel Board hearing.  If he 
does, such a hearing should be scheduled.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for psoriasis that has not already been 
made part of the record, VA and non-VA, 
and should assist him in obtaining such 
evidence.  The appellant must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the Bay 
Pines, Florida VA Medical Center 
since July 1997; and

b. All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  Upon completion of the above, the RO 
should schedule a VA examination by a 
dermatologist to determine the diagnoses 
of all skin disorders that are present.  
If a dermatologist is not available at 
the Bay Pines VAMC, the RO should make 
alternate arrangements to have the 
veteran examined by a dermatologist.  The 
examination must be provided at a time 
when the psoriasis is active.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, and any special testing 
deemed appropriate.  If a diagnosis of 
psoriasis is deemed appropriate, the 
examiner should specify whether it is at 
least as likely as not that there is any 
relationship between the psoriasis and 
service.  A complete rationale for all 
opinions expressed must be provided.  A 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




